                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION

UNITED STATES OF AMERICA,           )                 DOCKET NO. 3:19-mj-419-DCK
                                    )
                  Plaintiff,        )
                                    )
            v.                      )                 ORDER
                                    )
ANSHUL MAHESHWARI,                  )
                                    )
                  Defendant,        )
____________________________________)

       THIS MATTER IS BEFORE THE COURT on the “Joint Motion To Expunge Or

Vacate” (Document No. 5) filed January 2, 2020. Having considered the motion and reviewed the

pleadings, and noting consent of the parties, the undersigned will grant the motion.

       IT IS, THEREFORE, ORDERED that the “Joint Motion To Expunge Or Vacate”

(Document No. 5) is GRANTED.

       IT IS FURTHER ORDERED that the Mecklenburg County Sheriff’s Office (the

“MCSO”) shall expunge/vacate all records within its systems and control relating to the

Defendant’s arrest by agents of the Federal Bureau of Investigation (the “FBI”) on December 6,

2019 in the above-captioned matter, including the arrest record on the MCSO’s website

(https://mecksheriffweb.mecklenburgcountync.gov/arrest) and the inmate record on the MCSO’s

website (https://mecksheriffweb.mecklenburgcountync.gov/Inmate).

       SO ORDERED.

                                             Signed: January 2, 2020




                                                 1
